Appeal from an award of disability compensation, and from the affirmation of such award by the State Industrial Board. Claimant was chief of police of the town of Smithtown. While engaged in the investigation of a burglary he went to the barracks of the State Police in order to get a State trooper to assist him. While waiting for the trooper he participated in a soft ball game, and in running bases fell and broke his leg. There is no evidence whatever that this accident arose out of and in the course of his employment. It was neither incidental to his employment nor in the interests of his employer. Award reversed and claim dismissed, with costs to the appellants. Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ., concur.